1                             UNITED STATES DISTRICT COURT
2                                    DISTRICT OF NEVADA
3     DANIEL JUAREZ,                                      Case No. 3:20-cv-00194-MMD-CLB
4                                           Plaintiff                   ORDER
5           v.
6     DR. HANF, et al.,
7                                       Defendants
8
9    I.     DISCUSSION

10          Plaintiff, who is an inmate in the custody of the Nevada Department of Corrections

11   (“NDOC”), has filed a notice of complaint. (ECF No. 1-1). Plaintiff has not filed a

12   complaint or an application to proceed in forma pauperis in this matter.

13          Under Federal Rule of Civil Procedure 3, “[a] civil action is commenced by filing a

14   complaint with the court.” Fed. R. Civ. P. 3. As such, the Court grants Plaintiff forty-five

15   (45) days from the date of this order to submit a complaint to this Court.

16          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an

17   application to proceed in forma pauperis and attach both an inmate account statement

18   for the past six months and a properly executed financial certificate. Plaintiff will be

19   granted an opportunity to file an application to proceed in forma pauperis, or in the

20   alternative, pay the full $400 filing fee for this action. If Plaintiff chooses to file an

21   application to proceed in forma pauperis, he must file a fully complete application to

22   proceed in forma pauperis and attach both an inmate account statement for the past six

23   months and a properly executed financial certificate.

24   II.    CONCLUSION

25          For the foregoing reasons, IT IS ORDERED that the Clerk of the Court WILL SEND

26   Plaintiff the approved form application to proceed in forma pauperis by a prisoner, as well

27   as the document entitled information and instructions for filing an in forma pauperis

28   application.
1           IT IS FURTHER ORDERED that within forty-five (45) days from the date of this
2    order, Plaintiff must either: (1) file a fully complete application to proceed in forma
3    pauperis, on the correct form with complete financial attachments in compliance with 28
4    U.S.C. § 1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the
5    $350 filing fee and the $50 administrative fee).
6           IT IS FURTHER ORDERED that Plaintiff will submit a complaint to this Court within
7    forty-five (45) days from the date of this order.
8           IT IS FURTHER ORDERED that the Clerk of the Court will send to Plaintiff the
9    approved form for filing a 42 U.S.C. § 1983 complaint and instructions for the same. The
10   Clerk of the Court will also send Plaintiff a copy of his notice of complaint. (ECF No. 1-
11   1).
12          IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
13   dismissal of this action may result.
14          DATED: March 31, 2020.
15
16                                             UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28                                              -2-
